NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE LEGGETT & PLATT, INCORPORATED AND
SIMMONS BEDDlNG COMPANY,~
Petitioners.
MiSce11aneous Docket No. 986
On Petition for Writ of Mandamus to the United States
District Court for the Centra1 District of Ca1ifornia in case
no. 10-CV-7416, Judge R. Gary Klausner.
ON PETITION
0 R D E R
Leggett & P1att, Incorporated et a1. (Leggett) submit a
petition for a writ of mandamus to vacate the Apri1 14,
2011 order of the United States District Court for the
Centra1 District of Ca1ifornia denying Leggett’s motion to
transfer and directing the district court to transfer the
case to the United States District Court for the Western
District of Missouri.
Upon consideration thereof,
I'1‘ ls ORDERED THAT:
I1nagina1 Syste1natic, LLC is directed to respond no
later than June 1, 2011.

1N RE LEGGETT & PLAT'r 2
FoR THE CoURT
HAY 1 5 2011 lsi Jan Horba1y
Date J an Horbaly
C1erk
cc: 1\/lark L. B1ake, Esq.
Kenneth G. Parker, Esq.
C1erk, United States District Court for the Centra1
District of Ca1ifornia .
s19
F
'*rSS'é*éBé°R§
nw 6 2011
§§
.lM|'h
C[Ell(